In a matrimonial action, in which the plaintiff husband was granted a judgment of divorce following an inquest upon defendant’s default in answering, defendant appeals from an order of the Supreme Court, Dutchess County, entered October 5, 1978, which denied her motion to vacate the judgment of divorce. Order reversed, without costs or disbursements, and matter remanded to Special Term for a hearing on the issue of the wife’s alleged excusable neglect. The wife attributes her failure to serve a timely answer to the husband’s complaint and the ensuing default to the neglect of her former attorney. In opposition the husband contends that it was her *835procrastination, not her attorney’s, which was responsible for what has transpired. Under the circumstances, the motion to vacate the default judgment should not have been denied without a hearing (see Hokin v Hokin, 40 AD2d 774). Mollen, P. J., Suozzi, O’Connor and Mangano, JJ., concur.